Appeal in this cause was prosecuted from a final decree of the Circuit Court of Broward County enjoining defendant (appellant here) and its agents from operating, maintaining, and conducting or permitting to be operated, maintained, or conducted a rendering plant located on described lands within the jurisdiction of the court. *Page 618 
Application is made to this Court for a supersedeas with good and sufficient bond as provided by Section 67.04, Florida Statutes of 1941, to stay the operation of the final decree and all other proceedings in the trial court pending the disposition of the cause on appeal.
The application must be denied because Rule 35(a) of the Rules of this Court requires that such application be made to the circuit court at the time the appeal is taken or before the record on appeal is filed in this Court. The rule applies alike to appeals from injunctive and all other decrees. It is the duty of the circuit courts to hear such applications but their orders in the premises are reviewable as provided by Rule 35(e).
Rule 35 was promulgated pursuant to Section 25.03(5) Revised Statutes of 1941 (Chapter 13870, Acts of 1929), and supersedes Section 67.04, Florida Statutes of 1941, in so far as it requires applications for supersedeas to be made to this Court.
The application is denied without prejudice to apply to the circuit court as the rule provides.
It is so ordered.
BROWN, C. J., WHITFIELD, BUFORD, CHAPMAN and THOMAS, JJ., concur.
ADAMS, J., not participating.